Case: 14-50894      Document: 00513004844         Page: 1    Date Filed: 04/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                      No. 14-50894
                                                                                   FILED
                                                                               April 14, 2015
                                                                              Lyle W. Cayce
SEBASTIAN B. NIXSON,                                                               Clerk

                                                 Plaintiff-Appellant

v.

K. WILLIAMS, SAPD Officer, Badge #0820,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-710


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sebastian B. Nixson moves for leave to proceed in forma pauperis (IFP)
on appeal from the dismissal of his 42 U.S.C. § 1983 complaint. Nixson claimed
that he was falsely arrested for driving while intoxicated and without
insurance. The district court noted that Nixson’s complaint was duplicative of
a previous action and dismissed the suit as frivolous and malicious. Denying
his motion for leave to proceed IFP on appeal, the district court certified that
the appeal was not taken in good faith.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50894     Document: 00513004844      Page: 2   Date Filed: 04/14/2015


                                  No. 14-50894

      By moving to proceed IFP, Nixson is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). We may dismiss the
appeal under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      Nixson does not challenge the district court’s reasons for dismissing his
complaint or denying him leave to proceed IFP on appeal. Pro se briefs are
afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Nevertheless, when an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Because Nixson has failed to challenge any legal aspect of the
district court’s disposition of his complaint or the certification that his appeal
is not taken in good faith, he has abandoned the critical issues of his appeal.
Id. Thus, the appeal lacks arguable merit and is therefore frivolous. See
Howard, 707 F.2d at 220. Accordingly, Nixson’s motion for leave to proceed
IFP on appeal is DENIED, and his appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      We hereby inform Nixson that the district court’s dismissal of his § 1983
complaint and our dismissal of this appeal as frivolous count as two strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388
(5th Cir. 1996). We warn Nixson that once he accumulates three strikes, he
may not proceed IFP in any civil action or appeal filed while he is incarcerated




                                        2
    Case: 14-50894    Document: 00513004844      Page: 3   Date Filed: 04/14/2015


                                  No. 14-50894

or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       3